PER CURIAM.
Torrence W. Allen petitions this court for mandamus relief, complaining that the clerk of the circuit court and the sheriff are not promptly attending to the matters necessary to effect service of his pending civil complaint. Allen’s petition to this court was filed less than three weeks after he sent a letter to the clerk of the circuit court attempting to resolve the matter, and although Allen asserts that the clerk has not timely responded, we conclude that his request for this court’s intervention through a writ of mandamus is grossly premature. In addition, Allen has failed to demonstrate an entitlement to the granting of mandamus relief by this court since he fails to show that he has attempted to resolve the matter with the trial court, which is in a much better position to address his concerns. See generally Al-Hakim v. State, 788 So.2d 293 (Fla. 5th DCA 2001).
Accordingly, we deny the petition for writ of mandamus. Moreover, we note that this is not the first time Allen has improvidently and prematurely invoked this court’s mandamus jurisdiction in circumstances such as this. Accordingly, we take this opportunity to warn petitioner that the filing of any further frivolous petitions of this nature may result in the imposition of sanctions.
ERVIN, WOLF, and PADOVANO, JJ., concur.